     Case 1:20-cv-00574-EGS Document 9-1 Filed 03/18/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

MOLLY JONG-FAST,                  *
                                  *
     Plaintiff                    *
                                  *
     v.                           *    Civil Action No. 20-574 (EGS)
                                  *
DEPARTMENT OF VETERANS            *
AFFAIRS, et al.,                  *
                                  *
     Defendants.                  *
                                  *
*    *       *     *    *    *    *    *      *      *      *      *
               MEMORANDUM OF POINTS AND AUTHORITIES
                  IN SUPPORT OF PLAINTIFF’S MOTION
           FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

   NOW COMES the plaintiff, Molly Jong-Fast (“Mrs. Jong-Fast”), to respectfully

move the Court for leave to file a First Amended Complaint. Mrs. Jong-Fast brought this

action under the Freedom of Information Act (“FOIA”) in order to secure the release of

documents improperly withheld by the defendant agencies Department of Veterans

Affairs and Department of Justice, as well as their subordinate entities. Mrs. Jong-Fast

seeks leave of this Court to file a First Amended Complaint in order to incorporate into

this litigation a claim for substantive disclosure of responsive records.

   No counsel for the defendant agencies has filed a notice of appearance at this time.

That aside, the Plaintiff’s Motion for Leave to File First Amended Complaint (“Motion

for Leave”) should be granted and the First Amended Complaint should be accepted.
     Case 1:20-cv-00574-EGS Document 9-1 Filed 03/18/20 Page 2 of 3



                                       ARGUMENT

   Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, Mrs. Jong-Fast is

timely seeking leave of this Court to file an amended complaint. The grant or denial of

leave lies in the sound discretion of the District Court. Firestone v. Firestone,

76 F.3d 1205, 1208 (D.C. Cir. 1996)(per curiam). The Court must, however, heed Rule

15’s mandate that leave is to be freely given when justice so requires. See Mouzon v.

Radiancy, Inc., 309 F.R.D. 60, 64 (D.D.C. 2015). Indeed, “[i]f the underlying facts or

circumstances relied upon by a plaintiff may be a proper subject of relief, he ought to be

afforded an opportunity to test his claim on the merits.” Foman v. Davis, 371 U.S. 182

(1962). Denial of leave to amend therefore constitutes an abuse of discretion unless the

court gives sufficient reason, such as futility of amendment, undue delay, bad faith,

dilatory motive, undue prejudice or repeated failure to cure deficiencies by previous

amendments. Id.

   This Motion for Leave does not alter the subject matter at issue in the underlying

FOIA requests or expand the universe of defendants. The scope of information sought in

the original three FOIA counts arrayed against the defendant agencies is the exact same

as that laid out in the three additional FOIA counts. The new FOIA counts merely

supplement the original claims, which were restricted to the legal issue of expedited

processing, by adding claims seeking substantive production of responsive records as

well. The underlying FOIA requests are the same and have not changed.

   Aside from the addition of the three new FOIA counts, as well as renumbering

paragraphs in order to accommodate for the additions, no other substantive modifications

have been made to the language from the original Complaint.




                                              2
     Case 1:20-cv-00574-EGS Document 9-1 Filed 03/18/20 Page 3 of 3



   Mrs. Jong-Fast respectfully submits that there is no viable basis for denying her

Motion for Leave.

                                    CONCLUSION

   For the foregoing reasons, the Plaintiff’s Motion for Leave to File First Amended

Complaint should be granted.

Date: March 18, 2020

                                            Respectfully submitted,

                                                     /s/ Bradley P. Moss
                                            ________________________
                                            Bradley P. Moss, Esq.
                                            D.C. Bar #975905
                                            Mark S. Zaid, Esq.
                                            D.C. Bar #440532
                                            Mark S. Zaid, P.C.
                                            1250 Connecticut Avenue, N.W.
                                            Suite 700
                                            Washington, D.C. 20036
                                            (202) 454-2809
                                            (202) 330-5610 fax
                                            Mark@MarkZaid.com
                                            Brad@MarkZaid.com




                                            3
